Citation Nr: 0016657	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.



The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for PTSD.

The case has been forwarded to the Board of Veterans' Appeals 
(the Board) for appellate review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  There is no competent evidence of a stressor 
corroboration to support a diagnosis of PTSD resulting from 
military service.

3.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are silent for any diagnosis of or 
treatment of a psychiatric disorder.  At separation, 
psychiatric evaluation was normal.

The veteran's record of service (DD-214) shows he trained as 
a "Cook."  He served in Vietnam from October 1966 to 
September 1967.  He received a National Defense Service 
Medal, a Vietnam Service Medal, and a Vietnam Campaign 
Medical.  He is not, however, in receipt of a Combat 
Infantryman Badge, a Purple Heart Medal, or any decoration 
denoting combat.

The record reflects that the veteran was hospitalized for a 
lye infection in July 1986, which resulted in an 
esophagectomy and partial gastrectomy.  A colonic 
interposition was put in place of the esophagus.  In December 
1986, he underwent a gastrojejunostomy and jejunostomy.

An October 1987 VA examination report shows that psychiatric 
evaluation was normal.  The examiner noted the veteran 
reported he had been drinking at the time of the lye 
ingestion.

A January 1990 VA medical record reveals the veteran stated 
he had been stationed in Vietnam, but noted he had not seen 
any combat.

A March 1990 VA hospitalization summary report shows that the 
veteran was hospitalized for adjustment disorder with 
depressed mood and pathological gambling.  The examiner noted 
the veteran had been admitted because of depression with 
suicidal ideation.  Specifically, the veteran reported he had 
walked over a bridge and had thought of jumping off because 
he was tired of his current condition.

The veteran denied any previous suicidal ideation and claimed 
that his ingestion of Drano crystals was an accident.  He 
reported that he had a history of compulsive gambling and was 
a frequent visitor to Las Vegas.  He described feeling guilty 
because he had spent all of his family's savings and had 
almost lost everything.

He was hospitalized again in February 1990 and May 1990 with 
a diagnoses of adjustment disorder with depressed mood and 
pathological gambling.  The veteran was admitted both times 
because of suicidal ideation.


An April 1990 private hospitalization report shows the 
veteran was admitted after he had poured alcohol into his 
gastric tube and had reported he was planning to drive off a 
dam.  The private hospital was located in Las Vegas, and the 
veteran reported he had gone to Las Vegas to try to make some 
money.  The diagnostic impressions entered were major 
depression, which the examiner noted was recurrent with 
psychotic features, and a compulsive gambling disorder.

In May 1990, the veteran filed his claim for entitlement to 
service connection for PTSD.

A February 1992 VA psychiatric evaluation shows the veteran 
admitted that his drinking the Drano crystals was a suicide 
attempt.  He stated he had significant depression from 1980 
to 1986 but had decided not to seek treatment for it.  He 
denied nightmares, suicidal ideation, and panic attacks.  He 
stated he was depressed because he would be on this pump for 
the rest of his life and that he could not handle it.  The 
veteran reported he had served in the United States Army from 
1965 to 1967 and worked as a cook and in transportation and 
had been in Vietnam, but denied having been in "active 
combat."

The examiner entered a diagnosis of dysthymia and stated it 
appeared to him that the veteran had superimposed episodes of 
major depression around the episodes of suicidal ideation.

A May 1992 psychological assessment revealed that the veteran 
described feeling badly about himself.  He stated he heard 
voices and believed Satan was plotting against him.  The 
veteran reported feeling severely depressed, a history of 
alcohol dependence, and a compulsive gambling habit, which he 
felt was the main source of his past two suicide attempts.  
He denied having any current suicidal plans.  The veteran 
stated he had spent one year in Vietnam and noted that he had 
not been a combat soldier.  Instead, he stated he had 
experienced fear due to infrequent shelling of his base.

The examiner stated the veteran's scales from the Minnesota 
Multiphasic Personality Inventory examination suggested that 
he had psychological problems he wanted to discuss.  He 
stated there was evidence that the veteran was exaggerating 
some of his symptoms due to a feeling of neediness and a hope 
that he would get more assistance this way.

The examiner stated that the worst trauma the veteran had 
experienced was his feeling of anxiousness while in Vietnam 
due to infrequent shelling of his base and the worst trauma 
to others had been when the veteran saw a fellow soldier 
after he had drowned.

The diagnoses entered were major depressive episode with 
psychotic features, pathological gambling.

A March 1995 VA hospitalization summary report shows 
diagnoses of cocaine dependence, polysubstance abuse, 
polysubstance abuse induced mood disorder, which was noted to 
be resolved, and dysthymia.  He was admitted because he 
reported feeling hopeless and depressed and in need of help.  
The examiner stated the veteran had been transferred to the 
psychiatric ward, where a diagnosis of dysthymia had been 
entered.

An October 1995 VA outpatient treatment report shows a 
diagnosis of organic affective disorder.  The examiner noted 
the veteran had given a confusing history.  The veteran had 
reported various hospitalizations for drug problems, hearing 
voices, and alcohol problems.  

A December 1995 VA hospitalization summary report shows a 
diagnosis of "Rule out" PTSD.  Other diagnoses were cocaine 
induced mood disorder, depressed; cocaine dependence; cocaine 
induced psychosis; and pathological gambling.

He was admitted due to his reports of auditory hallucinations 
that commanded him to jump off of a bridge and kill himself.  
The examiner stated, "The patient stated that he has 
[PTSD]" and that the veteran reported his last flashbacks 
had been one and one-half weeks ago, which had lasted 10 
minutes.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in April 1996, he stated that he was on a 
life support feeding pump due to his PTSD from being in 
Vietnam.  He stated that his current condition was considered 
outside the usual human experience which would cause him to 
be markedly distressed.  He stated that the RO had failed to 
consider his complete medical and psychological records dated 
from July 1986 to the present.  

Additionally, he stated that he had developed these delayed 
stressors due to the Army's combat training, which taught him 
to kill or be killed.  The veteran asserted this had turned 
his life into a "horrible, stressful nightmare of flashbacks 
and terrible wartime experiences."

In October 1997, a VA outpatient treatment report shows a 
diagnosis of schizo-affective disorder.  

A November 1997 VA hospitalization summary report shows he 
was admitted due to suicidal ideation.  Specifically, the 
veteran reported he heard voices telling him to jump off a 
bridge.  He described feeling worthless and hopeless.  The 
discharge diagnoses were major depressive disorder and 
pathological gambling.  

A separate November 1997 VA hospitalization summary report 
shows diagnoses of alcohol and cocaine dependence, recurrent 
depression, pathological gambling, and PTSD "symptoms."  
Under the "Past Psychiatric History," the examiner stated 
the veteran had a history of PTSD "since 1986" and history 
of depression since 1988.

A November 1997 psychological evaluation shows that the 
veteran reported symptoms of PTSD.  The examiner stated the 
veteran attributed much of his psychopathology to his 
traumatic experiences in the Vietnam war and that some of the 
auditory hallucinations the veteran reported related to his 
combat experiences.  The diagnoses entered were alcohol 
dependence, cocaine dependence, major depressive disorder, 
pathological gambling, and PTSD.




A December 1997 VA inpatient treatment report shows that the 
veteran had complained of an occasional nightmare related to 
Vietnam experience.  The diagnosis entered was major 
depression, recurrent.

The examiner stated the veteran had been seen by the Ward 
psychiatrist on admission and confirmed the diagnosis of 
recurrent depression and PTSD symptoms.  He denied nightmares 
and hearing voices.  He stated he had no thoughts of 
gambling.  Intrusive thoughts were reported to have 
decreased.

A December 1997 VA hospitalization summary report shows 
diagnoses of bipolar disorder, polysubstance abuse, PTSD, and 
gambling addiction.  The examiner stated that the veteran had 
been given a diagnosis of PTSD in 1987. 

A February 1998 VA hospitalization summary report shows he 
was admitted for acute manic state with irritability and 
paranoia.  The diagnosis entered at that time was bipolar 
disorder with an acute manic episode.  The examiner stated 
the veteran became agitated during the interview and made 
threats such as, "I'm a Vietnam vet . . . I'm trained to 
kill."  He also reported hearing voices.

The examiner stated that the veteran was unable to provide 
much more history than the fact that he had been diagnosed 
with PTSD and bipolar affective disorder.  The final 
diagnoses were substance induced mood disorder, PTSD, 
polysubstance dependence, and to rule out bipolar affective 
disorder.

An April 1998 VA inpatient treatment report reveals the 
veteran reported depression and psychotic features of feeling 
that he was being followed and auditory hallucinations of 
voices saying he was no good.  The examiner stated the 
veteran reported he was a combat veteran and that he 
"described combat in Saigon."  The diagnostic impressions 
were bipolar disorder, PTSD, and alcoholism and cocaine 
dependence.

In a VA Form 21-4138, Statement in Support of Claim, received 
in September 1998, the veteran stated he was seeking PTSD due 
to combat service in Vietnam.  He stated that his 
"hospitalization for PTSD in Zero Combat for 365 days was 
stress on [his] mental stability that [he] may die any day of 
Combat."  He stated he was on a life support feeding pump 
due to the inability he had to cope with normal living after 
the Vietnam war combat era.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999);  38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.




If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by VA 
hospitalization summary reports.  The veteran has stated only 
that he had engaged in combat.  He has been asked repeatedly 
by VA to submit his stressors.  The stressors he has 
submitted are vague.  He has reported that his unit received 
incoming fire.  However, initially, the veteran had reported 
not having engaged in combat.  

Regardless, the Board finds that the health care 
professionals who promulgated the diagnoses of PTSD have 
linked the disorder to events the veteran reportedly 
experienced while in service, and in particular while in 
Vietnam.  Thus, the Board finds the record establishes the 
first and third elements set out above.  38 C.F.R. 
§ 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor(s) or Vietnam combat 
history reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that, "[i]t is the duty of the B[oard] as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 C.F.R. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is confirmed, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM), third edition and 
the third edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
service connection.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The evidence, in brief, 
shows that the veteran has reported that he engaged in combat 
while in Vietnam.  Additionally, he has been diagnosed with 
PTSD by medical professionals.

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible, and thus is well 
grounded.  Therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already has, 
in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

After having carefully reviewed the evidence of record, the 
Board concludes the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  
Specifically, the Board has determined that the veteran did 
not engage in combat with the enemy and thus is not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was "Cook."

The veteran's story has changed during the course of time 
from not having seen any combat to having engaged in combat 
in Saigon.  He has not stated what exactly are his combat 
stressors.  In May 1992, he stated he saw a soldier after he 
had drowned.  When asked to submit his in-service stressors, 
the veteran did not articulate an understandable answer.  In 
a VA Form 21-4138, Statement in Support of Claim, dated in 
May 1999, he stated that he would not submit any additional 
evidence of his stressors, and accused VA of violating his 
constitutional rights to a speedy review.  Thus, the Board 
has nothing to go on as to what in-service stressors the 
veteran purportedly experienced.  

Therefore, the Board finds that the veteran has not provided 
any additional information regarding any claimed in-service 
stressors which would justify further attempts at 
verification by the RO.  He has not provided any dates or 
places regarding any stressors, nor has he provided 
sufficient information in the form of names and unit 
designation of participants pertaining thereto.

The Board further finds the veteran's claim of entitlement to 
service connection for PTSD must be denied as the veteran's 
claimed stressor or stressors have not been corroborated by 
credible supporting evidence, and he has not provided 
information sufficient to attempt further verification of any 
claimed incidents.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In short, the sole supporting evidence that any alleged 
stressful event occurred is the notation of the veteran's 
having reported that he was a Vietnam combat veteran and 
having suffered from PTSD-related symptomatology since 
service as recorded by medical professionals in connection 
with treatment and evaluation of the veteran, and the 
veteran's testimony.

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, 10 Vet. App. 128 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.

The Board has placed significantly reduced probative value on 
the veteran's reports of in-service stressors he allegedly 
experienced, as his statements are contradictory, as 
discussed above.  He initially denied having seen or engaged 
in any combat, but changed his story later on to having 
engaged in combat in Saigon.  However, it must be noted that 
the veteran has never articulated specific in-service 
stressors.  He stated in one document that his stressor was 
having the tube in his body, which is not a stressor related 
to either service or his service in Vietnam.  The official 
service record on file shows the veteran served as a cook and 
that he did not receive any decoration denoting combat 
participation.

Based on the above findings, the Board has concluded that the 
veteran is either an extremely poor historian which would 
merit reduced probative value being placed on his 
allegations, or he was fabricating his alleged stressors 
which would merit no probative value being placed on his 
allegations of in-service stressors.  The record clearly 
shows that the latter applies, as the veteran changed his 
story from no combat to combat after he filed a claim for 
entitlement to service connection for PTSD.



The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  It must be noted 
that when a diagnosis of PTSD has been entered, no medical 
professional reported stressors described by the veteran.  

In many of the hospitalization summary reports, the examiner 
seemed to have entered the diagnosis based upon the veteran 
saying he had been diagnosed with PTSD and not as a result of 
the veteran having reported in-service stressors.  Thus, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection for PTSD.

In summary, the veteran's military records show an 
occupational specialty not specifically linked to combat 
during active duty.  He is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the veteran's having 
served in combat in Vietnam.

The Board is aware that post service medical records reveal 
diagnoses of PTSD.  However, it must be noted that no medical 
professional has related the diagnosis of PTSD to a specific 
in-service stressor.  This is where the veteran's claim 
fails.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 138.  
The veteran has brought forth evidence of a diagnosis of 
PTSD, which has been generally related to his active service; 
however, no competent medical professional has related the 
diagnosis of PTSD to an in-service stressor or in-service 
stressors.

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of alleged combat participation and 
symptomatology as related by him.  The Board is not bound to 
accept medical opinions which are based on a history supplied 
by the veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the veteran 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressor 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of PTSD shown to be 
related to recognized military stressors.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit of the doubt standard 
applied; the preponderance of the evidence is against the 
claim of service connection for PTSD and the veteran's appeal 
is denied.  38 C.F.R. § 3.304(f).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



